DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 8/20/2021 wherein claims 14-27 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Gulash (US 2016/0046261).

In regard to claim 14, Lee_062 discloses a system for monitoring a first person and a second person positioned side by side with the first person [¶0024; vehicle occupant information. Fig.4; first occupant and second occupant sitting side by side], the imaging system comprising: 
	a first camera disposed in front of the first person and diagonally in front of the second person [Fig.3; first image sensor (12) mounted in front of driver seat and thus the driver and diagonally in front of the passenger seat and thus the passenger] so as to capture an image of the first person and the second person [Fig.6, ¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1)]; 
	a second camera disposed diagonally in front of the first person and in front of the second person [Fig.3; second image sensor (12) mounted in front of driver seat and thus the driver and diagonally in front of the passenger seat and thus the passenger]so as to capture an image of the first person and the second person [Fig.6, ¶0067; second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2)]; and 
[¶0012-¶0014; acquire information on many body portions of vehicle occupants as far as possible and which is capable of increasing the vehicle occupant information acquisition accuracy... analysis unit configured to analyze vehicle occupant information based on the images taken by the infrared image sensors. ¶0024; acquire three-dimensional vehicle occupant information by three-dimensionally converting mutually-overlapping sections of the images taken by the infrared image sensors. ¶0039-¶0040; analyzes vehicle occupant information based on the ratio, color and momentum of infrared ray detection image cells thus calculated. For example, the analysis unit 20 analyzes the number of vehicle occupants, the skin temperature of vehicle occupants, the body size of vehicle occupants and the motion of vehicle occupants... vehicle occupant information analyzed in the analysis unit 20 is inputted to a system control unit 30], the controller further configured to 
	determine the state of the first person based on a face of the first person whose image is captured by the first camera and on a posture of the first person whose image is captured by the second camera [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040], and 
	determine the state of the second person based on a posture of the second person whose image is captured by the first camera and on a face of the second person whose image is captured by the second camera [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040].
	Lee_062 does not explicitly disclose wherein an optical axis of the first camera is within a width of the face of the first person, and wherein an optical axis of the second camera is within a width of the face of the second person. However Gulash discloses, 
	determine the state of the first person [¶0016; determining if the occupant is wearing the seatbelt correctly. ¶0023; monitor other passengers as well, including occupants sitting in the passenger seat or in the rear seats] based on a face of the first person and a posture of the first person [¶0033; computing device 100 can extrapolate to a high degree of confidence (for example, by using statistical and probability analysis) the joints and limbs (e.g., arms, shoulders, chest, torso, etc.) of the occupant 500 within the scene. The computing device 100 can thus determine the position of the occupant 500, including the skeletal joint relationship of the occupant 500. Fig.5; skeletal model includes a node for the head and nodes representing the body/posture. ¶0023; multiple optical sensors 126 can be placed throughout the vehicle 200 to monitor other passengers as well, including occupants sitting in the passenger seat or in the rear seats], and 
	determine the state of the second person [¶0016; determining if the occupant is wearing the seatbelt correctly. ¶0023; monitor other passengers as well, including occupants sitting in the passenger seat or in the rear seats] based on a posture of the second person ... and on a face of the second person [¶0033; computing device 100 can extrapolate to a high degree of confidence (for example, by using statistical and probability analysis) the joints and limbs (e.g., arms, shoulders, chest, torso, etc.) of the occupant 500 within the scene. The computing device 100 can thus determine the position of the occupant 500, including the skeletal joint relationship of the occupant 500. Fig.5; skeletal model includes a node for the head and nodes representing the body/posture. ¶0023; multiple optical sensors 126 can be placed throughout the vehicle 200 to monitor other passengers as well, including occupants sitting in the passenger seat or in the rear seats], 
[Fig.2; optical sensors (126) with fields of view with a center within the width of the headrest. ¶0022; optical sensor 126 can be placed in the center area of the driver's console or dashboard and can provide a generally head-on view of the driver... one or more optical sensors 126 could be placed at a high vantage point relative to the occupant, such as embedded in the ceiling, in order to ensure that the seatbelt remains within the field of view. ¶0024; multiple optical sensors 126 can provide for a wider field of view so that the computing device 100 can monitor more than one occupant. For example, FIG. 2 illustrates a vehicle 200 with multiple optical sensors 126 in each row of seating in order to monitor every occupant in the vehicle 200], and 
wherein an optical axis of the second camera is within a width of the face of the second person [Fig.2; optical sensors (126) with fields of view with a center within the width of the headrest. ¶0022; optical sensor 126 can be placed in the center area of the driver's console or dashboard and can provide a generally head-on view of the driver... one or more optical sensors 126 could be placed at a high vantage point relative to the occupant, such as embedded in the ceiling, in order to ensure that the seatbelt remains within the field of view. ¶0024; multiple optical sensors 126 can provide for a wider field of view so that the computing device 100 can monitor more than one occupant. For example, FIG. 2 illustrates a vehicle 200 with multiple optical sensors 126 in each row of seating in order to monitor every occupant in the vehicle 200].
	Specifically, as noted above and throughout the reference as a whole, Lee_062 discloses a device for monitoring vehicle passengers. As noted above, a first camera is mounted generally in front of a first passenger and at an angle relative to a second passenger and a second camera is mounted generally in front of the second passenger and at an angle relative to the first passenger. As noted above, images from the first camera image can be used to determine the face region of the first passenger and the torso/body region of the second passenger and images from the second camera image can be used to determine the face region of the second passenger and the torso/body region of the first passenger. As further noted above, the determined face region and body region is used to determine "vehicle occupant information" (i.e. "states") of the passengers such as three-dimensional positional information of the 
	Gulash, like Lee_062, disclose a device for monitoring one or more vehicle occupants. As noted above, Gulash discloses that multiple optical sensors (cameras) can be mounted in positions such that they capture all vehicle occupants present within the vehicle. As noted in ¶0029, multiple optical sensors can be used such that each sensor captures vehicle regions that are also captured by other optical sensors (similar to Lee_062). As further noted above, Gulash discloses that based on the captured images, occupant body regions and positions can be determined including the head area, torso area, etc. A skeletal region can be identified based on the captured images and as can be seen in Fig.5, this includes a node representing the head/face region and nodes representing the rest of the body. Based on the skeletal region, it is determined whether or not each occupant is properly wearing the seatbelt (and thus a "state" is determined for each occupant). As further noted in ¶0022, the optical sensor may be mounted directly in front of and centered relative to the driver and as noted in ¶0023, the same configuration can be for more than one occupant and thus one of ordinary skill in the art would appreciate that the multiple optical sensors may each be mounted in front and centered relative to each passenger. Furthermore, as can be seen in in Fig.2, each optical sensor (126) is mounted such that the center of the field of view (i.e. the "optical axis") is within the width of the headrest region for each seat. As occupant heads are generally centralized relative to the headrest, one of ordinary skill would readily appreciate that the optical axis within the width of the headrest as shown in Fig.2 of Gulash means that the optical axis would be within a width of any occupant head resting on said headrest. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 with camera mounting locations as disclosed by Gulash in order to provide a head-on view of the driver so that the seatbelt position relative to the driver can be easily determined [Gulash ¶0022-¶0024, ¶0029]. As disclosed by Gulash, depending on the design requirements and needs of the system, optical sensors may be mounted in a variety of locations wherein a head-on view of the occupants allows for effective determination of the occupants' positions relative a seatbelt.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Gulash (US 2016/0046261) in view of Saruta et al. (US 2017/0039417) (hereinafter Saruta).

In regard to claim 15, Lee_062 in view of Gulash discloses the system according to claim 14. Lee_062 further discloses, 
	wherein the controller is configured to monitor a face parameter [¶0052; three-dimensionally recognize the temperatures and positions of the faces of the vehicle occupants. ¶0050; first and second infrared image sensors 12 and 14 can recognize all the faces of the vehicle occupants A1 and A2 sitting on the driver-side and passenger-side front and rear seats] using the image of the face of the first person and the image of the face of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040] and monitor a posture parameter [¶0065; three-dimensionally recognize specific body portions of the vehicle occupants and to accurately acquire body information of the vehicle occupants] using the image of the posture of the first person and the image of the posture of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040].
	Neither Lee_062 nor Gulash explicitly disclose wherein the controller is configured to monitor a face parameter using the image of the face of the first person and the image of the face of the second person and monitor a posture parameter using the image of the posture of the first person and the image of the posture of the second person wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size equal to or larger than a predetermined value, the controller uses the captured image to monitor the face parameter, and wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size less than the predetermined value, the controller uses the captured image to monitor the posture parameter. However Saruta discloses, 
	wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size equal to or larger than a predetermined value [¶0033; it is checked whether the size of each face-detected region detected in step S1201 is smaller than a predetermined percentage of the vertical size of the image], the controller uses the captured image to monitor the face parameter [¶0033-¶0038; In step S1208, an identification target region is detected using at least one of the results of face detection... region to be cut in step S1208. Fig.6; when the face size is larger than a threshold (1204), the face is used as the target region for step S1208. ¶0057; image recognition apparatus 20 sets an inquiry region to the extracted identification target region and selects a similar instance image from data-for-learning based on a feature amount of the inquiry region], and 
	wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size less than the predetermined value [¶0033; it is checked whether the size of each face-detected region detected in step S1201 is smaller than a predetermined percentage of the vertical size of the image], the controller uses the captured image to monitor the posture parameter [¶0033-¶0038; If the size of the detected face-detected region is smaller (YES in step S1204), the processing proceeds to step S1205, and upper body detection is performed... detector of a part detector described below that is configured to detect only upper body part may be used. Further, while the example of performing upper body detection is described in the present exemplary embodiment, detection of other regions such as head portion detection, etc. may be performed... part detection (orientation estimation) S1207, a method is used in which each part of a human body such as an upper arm, leg is detected and then the position of each detected part is estimated to estimate the orientation].
	As disclosed by Saruta, camera images are processed to determine information about targets within said images. Within an image frame, if a size of the face is determined to be greater than a threshold, the face is used for image processing and feature extraction to determine parameters for the facial region. As noted in ¶0004, the extracted region can be used for image scene recognition. When the size of the face is determined to be smaller than a threshold, the system performs upper body and/or entire body detection, which as shown in Fig.8 corresponds to the posture, to determine the extracted body region used for image processing and feature extraction to determine parameters for the body region. Thus when the face is smaller than a threshold size, the body region is used for extraction and classification and when the face is larger than a threshold size, the face is used for extraction and classification. One of ordinary skill in the art would readily recognize that when combined with Lee_062, this results in detecting face parameters for frames with faces larger than a threshold and detecting body parameters for frames with faces smaller than a threshold. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Gulash with the thresholding as disclosed by Saruta in order to improve accuracy of feature extraction by ensuring a face is not extracted if the face corresponds to a small size [Saruta ¶0006-¶0007, ¶0032-¶0040].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Gulash (US 2016/0046261) in view of Kozakaya et al. (US 2008/0137919) (hereinafter Kozakaya).

In regard to claim 16, Lee_062 in view of Gulash discloses the system according to claim 14. Neither Lee_062 nor Gulash explicitly disclose, wherein the controller is configured to correct a value of a face 
	wherein the controller is configured to correct a value of a face parameter for the first person [¶0043; Once the face feature point is obtained, both an inclination and a dimension of the face are corrected based upon a positional relationship between these face feature points. claim 17; converting an inclination of one of the plurality of face features to compare the one of the plurality of face features with another one of the plurality of face features. ¶0037; face region detecting unit 102 detects feature points (eyes, pupils, nostrils etc.) of a face of the person to be identified from a plurality of images which are captured by the respective video cameras 101 a to 101 n. The face region detecting unit 102 cuts out a region having a predetermined dimension and a predetermined shape based upon dimensions and a relative positional relationship among the feature points of the detected face, and then, corrects an inclination and the dimension of this region] based on the posture of the first person [¶0078; plural persons are detected from the respective cameras, the above-explained scale “L*” is calculated every face of the respective cameras, and also, the corresponding relationships between these scales “L*” and the respective faces are established. ¶0051; inclinations and sizes of images photographed by a plurality of cameras are corrected by way of the affine transformation and the like, resulting face patterns of the camera 1 are made equal to those of the camera 2. ¶0070; plural pieces of the known face-direction features with respect to the known angles are collected, these known face-direction features are calculated by using (K−L) expansion, and then, the known face-direction features are registered as face-direction feature subspaces into the registration information holding unit 504 as subspaces corresponding to the respective angle], and determine the state of the first person based on the corrected value of the face parameter [¶0076; mixture judging unit 1003 judges as to whether or not the feature points acquired from the respective cameras indicate the same person based upon the face feature points which have been detected as to the respective images].
	As disclosed by Kozakaya, multiple images of faces are captured from different areas by individual cameras. Based on the facial features and scale/inclination (i.e. "posture") of the faces detected in each image, a correspondence between the faces for each camera  is determined and an initial .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Gulash (US 2016/0046261) in view of Adachi (US 2014/0300746).

In regard to claim 17, Lee_062 in view of Gulash discloses the system according to claim 14. Neither Lee_062 nor Gulash explicitly disclose, wherein the controller is configured to correct a value of a posture parameter for the first person based on a lateral tilt of the first person whose image is captured by the first camera, and determine the state of the first person based on the corrected value of the posture parameter. However Adachi discloses,
	wherein the controller is configured to correct a value of a posture parameter for the first person based on a lateral tilt of the first person whose image is captured by the first camera [¶0112;  state of the object refers to, in the case of a human body, changes in the posture of the human body such as crouching, stumbling, bending forward, and raising hand... object orientation is estimated by the object orientation estimation unit 204, but the state of the object may be estimated...  first camera estimating the posture of the human body and the second camera using (selecting) matching patterns (dictionary) according to the estimated posture. Alternatively, a configuration is also possible in which the first camera estimates the posture of the human body and the second camera changes the type of object to be detected according to the estimated posture. ¶0121; detection processing changing unit 304 changes the matching patterns (dictionary) for human body detection to be used according to the orientation of the human body indicated by the received human orientation information. ¶0128; changing the matching patterns (dictionary) of the second camera according to the orientation of the object], and 
[¶0055; upon detection of a human body, an orientation having a high level of likelihood determined by using a plurality of types of orientation-specific matching patterns (detection dictionary) is determined as the direction in which the human body is facing... direction in which the object is facing may be estimated by detecting a direction in which a face detected by face detection processing is facing. Alternatively, with the use of a sensor such as an eye sensor, a direction in which the detected face is looking may be estimated as the direction in which the object is facing].
	As disclosed by Adachi, a first camera generates an estimated posture, which can include a bending posture and thus a lateral tilt. Based on the estimated posture, matching patterns/dictionary used by a second camera are adapted wherein based on the estimated posture and the adaptive matching dictionary, the second camera can determine a corrected/accurate final orientation parameter for the object which represents the state of the object within the scene. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Gulash with the correcting of an initial posture parameter as disclosed by Adachi in order to improve detection accuracy of an object's state and enable high speed human body detection [Adachi ¶0112-¶0114, ¶0128]. 

Claims 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Gulash (US 2016/0046261) in view of Golston et al. (US 2018/0251122) (hereinafter Golston).
	
In regard to claim 18, Lee_062 in view of Gulash discloses the system according to claim 14. Neither Lee_062 nor Gulash explicitly disclose wherein the controller is configured to acquire personal data of the first person and the second person, and determine the state of the first person and the state of the second person based on comparison with the personal data. However Golston discloses, 
	wherein the controller is configured to acquire personal data of the first person and the second person [¶0168; occupant preference may be obtained 849 (e.g., fetched) from a history of an occupant (once the occupant is recognized, for example)... occupant preference may be obtained 845 (e.g., inputted) directly by an occupant (e.g., passenger or driver) or read from an occupant profile directly. ¶0173-¶0177, ¶0184-¶0190], and determine the state of the first person and the state of the second person based on comparison with the personal data [¶0168; sensor data obtainer 116, and/or vehicle operation determiner 124) may perform information fusion 841 to measure 837 occupant state with machine learning. For example, the electronic device 102 may fuse occupant preference and occupant emotion to measure 837 the occupant state. ¶0173-¶0177, ¶0184-¶0190].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Gulash with the consideration of personal data as disclosed by Golston in order to consider personal occupant preferences when determining occupant information [Golston ¶0042-¶0046, ¶0151-¶0168]. As disclosed by Golston, difference occupants may have different preferences and by considering the personal data, the system can react more appropriately to the detected occupant situation. 

In regard to claim 19, Lee_062 in view of Gulash discloses the system according to claim 14. Lee_062 further discloses, 
	wherein the controller is configured to monitor the face of the first person and the face of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040] by determining a face parameter [¶0052; three-dimensionally recognize the temperatures and positions of the faces of the vehicle occupants. ¶0050; first and second infrared image sensors 12 and 14 can recognize all the faces of the vehicle occupants A1 and A2 sitting on the driver-side and passenger-side front and rear seats],
[¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040] by determining a posture parameter [¶0065; three-dimensionally recognize specific body portions of the vehicle occupants and to accurately acquire body information of the vehicle occupants] 
	Neither Lee_062 nor Gulash explicitly disclose wherein the face parameter includes at least one of eyelid opening degree, blink interval, mouth opening degree, yawn presence or frequency, eye movement, facial expression on the face of the first person and the face of the second person, and wherein the posture parameter includes at least one of a head tilt, a body tilt, and an arm position. However Golston discloses, 
	wherein the controller is configured to monitor the face of the first person and the face of the second person by determining a face parameter [¶0070; computer vision analyzer 118 may perform computer vision analysis on the image data (e.g., one or more images). In particular, the computer vision analyzer 118 may perform... face detection, face recognition. ¶0065; Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions. ¶0071;  one or more cameras may have a view of a vehicle interior (e.g., seats, floor space, trunk, compartment(s), etc.). The camera(s) may capture image data (e.g., one or more images of the vehicle interior). ¶0072; computer vision analyzer 118 may perform object detection to produce all or part of the occupant state data. For example, the computer vision analyzer 118 may detect facial expressions (e.g., fear, discomfort, annoyance, etc.)], 
[¶0065; Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: ... gait, body motion, posture. ¶0072;  computer vision analyzer 118 may perform object detection to produce all or part of the occupant state data... body motion, posture, and/or other indications (e.g., leaning away from traffic, shivering, signs of claustrophobia, etc.) of occupant status. ¶0071; one or more cameras may have a view of a vehicle interior (e.g., seats, floor space, trunk, compartment(s), etc.). The camera(s) may capture image data (e.g., one or more images of the vehicle interior)], 
	wherein the face parameter includes at least one of eyelid opening degree, blink interval, mouth opening degree, yawn presence or frequency, eye movement, facial expression on the face of the first person and the face of the second person [¶0065; Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions (e.g., fear, discomfort, annoyance, etc.) ¶0072; detect facial expressions (e.g., fear, discomfort, annoyance, etc.) ¶0076; object recognition may be used to classify an object (e.g., identify an object type, identify an occupant expression, etc.)], and 
	wherein the posture parameter includes at least one of a head tilt, a body tilt, and an arm position [¶0136; sensor fuser 582 may combine the classified features into fused information... indicate that an occupant said “cold,” that the occupant is making a shivering motion, and/or that the occupant is tightly folding his or her arms. ¶0065; gait, body motion, posture, face/body temperature, and/or other signs (e.g., leaning away from traffic. ¶0067; sensor fuser 142 may determine that an occupant is seated near a side window of the vehicle. The sensor fuser 142 may then use image data (e.g., leaning away from the window) and/or sound data (e.g., the occupant saying “that's too bright”) corresponding to that seating position as factors to determine that the occupant is uncomfortable with the lighting. ¶0072; gait, body motion, posture, and/or other indications (e.g., leaning away from traffic].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Gulash with the face . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Gulash (US 2016/0046261) in view of Kempinski et al. (US 2015/0149956) (hereinafter Kempinski).

In regard to claim 20, Lee_062 in view of Gulash discloses the system according to claim 14. Neither Lee_062 nor Gulash explicitly disclose, wherein the controller is configured to stop the monitoring according to a predetermined condition, and wherein the predetermined condition includes at least either one of: the face of the first person or the second person being not detected; or the state of the first person or the second person being determined to be abnormal. However Kempinski discloses, 
	wherein the controller is configured to stop the monitoring [¶0066; device (e.g., device 110) configured for gesture-based operation control, in accordance with an embodiment of the invention, may include, for example, one or more processors (e.g., processor 116), memory or data storage devices (e.g., data storage unit 118), or imaging or image capture devices or sensors (e.g., video camera 112). ¶0091; processor of a device that is configured for gesturer monitoring. ¶0082, ¶0078] according to a predetermined condition [¶0082; when gesture-based operation is deactivated, device 110 may be powered off or set to a standby mode. ¶0078], and wherein the predetermined condition includes at least either one of: the face of the first person or the second person being not detected [¶0078; Failure to detect a face or eyes at all may completely discontinue any activity related to gesture-based operation, or may cause device 10 to enter a “sleep” or standby mode]; or the state of the first person or the second person being determined to be abnormal.
	Kempinski discloses a user monitoring device and as disclosed in at least ¶0066 the device may be part of vehicle. Additionally Kempinski discloses that when no face/eyes of a user is detected, the device can go into a sleep or standby mode in which the device is deactivated and high power monitoring .  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Lee et al. (US 2015/0103141) (hereinafter Lee_141).

In regard to claim 21, Lee_062 discloses a system for monitoring a first person and a second person positioned side by side with the first person [¶0024; vehicle occupant information. Fig.4; first occupant and second occupant sitting side by side], the imaging system comprising: 
	a first camera disposed in front of the first person and diagonally in front of the second person [Fig.3; first image sensor (12) mounted in front of driver seat and thus the driver and diagonally in front of the passenger seat and thus the passenger] so as to capture an image of the first person and the second person [Fig.6, ¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1)]; 
	a second camera disposed diagonally in front of the first person and in front of the second person [Fig.3; second image sensor (12) mounted in front of driver seat and thus the driver and diagonally in front of the passenger seat and thus the passenger] so as to capture an image of the first person and the second person [Fig.6, ¶0067; second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2)]; and 
	a controller configured to monitor a state of the first person and a state of the second person [¶0012-¶0014; acquire information on many body portions of vehicle occupants as far as possible and which is capable of increasing the vehicle occupant information acquisition accuracy... analysis unit configured to analyze vehicle occupant information based on the images taken by the infrared image sensors. ¶0024; acquire three-dimensional vehicle occupant information by three-dimensionally converting mutually-overlapping sections of the images taken by the infrared image sensors. ¶0039-¶0040; analyzes vehicle occupant information based on the ratio, color and momentum of infrared ray detection image cells thus calculated. For example, the analysis unit 20 analyzes the number of vehicle occupants, the skin temperature of vehicle occupants, the body size of vehicle occupants and the motion of vehicle occupants... vehicle occupant information analyzed in the analysis unit 20 is inputted to a system control unit 30], the controller further configured to 
	determine the state of the first person based on a face of the first person whose image is captured by the first camera and on a posture of the first person whose image is captured by the second camera [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040], and 
	determine the state of the second person based on a posture of the second person whose image is captured by the first camera and on a face of the second person whose image is captured by the second camera [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040],
	wherein the image captured by the first camera includes a front face of the first person and a body of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2)], and wherein the image captured by the second camera includes a front face of the second person and a body of the first person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2)]. 
	Although Lee_062 discloses that the torso/body region can be captured, Lee does not elaborate on the entire torso being imaged. However Lee_141 discloses,
	wherein the image captured by the first camera includes a front face of the first person and a whole body of the second person, and wherein the image captured by the second camera includes a front face of the second person and a whole body of the first person [Fig.3, Fig.4; left sensor (3) captures entire torso region of passenger 6, entire body regions of passengers 7 and 8, and face region of passenger 5. right sensor (4) captures entire torso region of passenger 5, entire body regions of passengers 7 and 8, and face region of passenger 6 ¶0052; each of the IR sensors measures the temperature of the entire body of any one passenger between the left and right passengers in the rear seats 7 and 8 and the temperatures of the upper bodies of the left and right passengers in the front seats 5 and 6, that is, the driver's seat 5 and the front passenger's seat 6. ¶0059; pair of stereo IR sensors 3 and 4 for measuring a thermal image of the vehicle interior].

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 with the capturing of whole body regions as disclosed by Lee_141 in order to measure thermal information for additional regions of each person, thus allowing for improved passenger monitoring [Lee_141 ¶0008-¶0032, ¶0051-¶0052, ¶0064-¶0065, ¶0081-¶0084]. As disclosed by Lee_141, monitoring multiple body regions within thermal images allows for improved accuracy of detecting occupant information, such as occupant temperatures. That is, Lee_141 discloses that thermal images that include entire body regions allows for temperature values for the entirety of each occupant to be known which allows for improved measurement precision/accuracy. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Lee et al. (US 2015/0103141) (hereinafter Lee_141)  in view of Saruta et al. (US 2017/0039417) (hereinafter Saruta).

In regard to claim 22, Lee_062 in view of Lee_141 discloses the system according to claim 21. Lee_062 further discloses, 
	wherein the controller is configured to monitor a face parameter [¶0052; three-dimensionally recognize the temperatures and positions of the faces of the vehicle occupants. ¶0050; first and second infrared image sensors 12 and 14 can recognize all the faces of the vehicle occupants A1 and A2 sitting on the driver-side and passenger-side front and rear seats] using the image of the face of the first person and the image of the face of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040] and monitor a posture parameter [¶0065; three-dimensionally recognize specific body portions of the vehicle occupants and to accurately acquire body information of the vehicle occupants] using the image of the posture of the first person and the image of the posture of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040].
	Neither Lee_062 nor Lee_141 explicitly disclose wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size equal to or larger than a predetermined value, the controller uses the captured image to monitor the face parameter, and wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size less than the predetermined value, the controller uses the captured image to monitor the posture parameter. However Saruta discloses, 
	wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size equal to or larger than a predetermined value [¶0033; it is checked whether the size of each face-detected region detected in step S1201 is smaller than a predetermined percentage of the vertical size of the image], the controller uses the captured image to [¶0033-¶0038; In step S1208, an identification target region is detected using at least one of the results of face detection... region to be cut in step S1208. Fig.6; when the face size is larger than a threshold (1204), the face is used as the target region for step S1208. ¶0057; image recognition apparatus 20 sets an inquiry region to the extracted identification target region and selects a similar instance image from data-for-learning based on a feature amount of the inquiry region], and 
	wherein when the image of the face detected from the image captured by the first camera or the second camera has an area size less than the predetermined value [¶0033; it is checked whether the size of each face-detected region detected in step S1201 is smaller than a predetermined percentage of the vertical size of the image], the controller uses the captured image to monitor the posture parameter [¶0033-¶0038; If the size of the detected face-detected region is smaller (YES in step S1204), the processing proceeds to step S1205, and upper body detection is performed... detector of a part detector described below that is configured to detect only upper body part may be used. Further, while the example of performing upper body detection is described in the present exemplary embodiment, detection of other regions such as head portion detection, etc. may be performed... part detection (orientation estimation) S1207, a method is used in which each part of a human body such as an upper arm, leg is detected and then the position of each detected part is estimated to estimate the orientation].
	See claim 15 for elaboration on Saruta. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Lee_141 with the thresholding as disclosed by Saruta in order to improve accuracy of feature extraction by ensuring a face is not extracted if the face corresponds to a small size [Saruta ¶0006-¶0007, ¶0032-¶0040]. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Lee et al. (US 2015/0103141) (hereinafter Lee_141) in view of Kozakaya et al. (US 2008/0137919) (hereinafter Kozakaya).

In regard to claim 23, Lee_062 in view of Lee_141 discloses the system according to claim 21. Neither Lee_062 nor Lee_141 explicitly disclose, wherein the controller is configured to correct a value of a face parameter for the first person based on the posture of the first person, and determine the state of the first person based on the corrected value of the face parameter. However Kozakaya discloses,
	wherein the controller is configured to correct a value of a face parameter for the first person [¶0043; Once the face feature point is obtained, both an inclination and a dimension of the face are corrected based upon a positional relationship between these face feature points. claim 17; converting an inclination of one of the plurality of face features to compare the one of the plurality of face features with another one of the plurality of face features. ¶0037; face region detecting unit 102 detects feature points (eyes, pupils, nostrils etc.) of a face of the person to be identified from a plurality of images which are captured by the respective video cameras 101 a to 101 n. The face region detecting unit 102 cuts out a region having a predetermined dimension and a predetermined shape based upon dimensions and a relative positional relationship among the feature points of the detected face, and then, corrects an inclination and the dimension of this region] based on the posture of the first person [¶0078; plural persons are detected from the respective cameras, the above-explained scale “L*” is calculated every face of the respective cameras, and also, the corresponding relationships between these scales “L*” and the respective faces are established. ¶0051; inclinations and sizes of images photographed by a plurality of cameras are corrected by way of the affine transformation and the like, resulting face patterns of the camera 1 are made equal to those of the camera 2. ¶0070; plural pieces of the known face-direction features with respect to the known angles are collected, these known face-direction features are calculated by using (K−L) expansion, and then, the known face-direction features are registered as face-direction feature subspaces into the registration information holding unit 504 as subspaces corresponding to the respective angle], and determine the state of the first person based on the corrected value of the face parameter [¶0076; mixture judging unit 1003 judges as to whether or not the feature points acquired from the respective cameras indicate the same person based upon the face feature points which have been detected as to the respective images]. 
.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Lee et al. (US 2015/0103141) (hereinafter Lee_141) in view of Adachi (US 2014/0300746).

In regard to claim 24, Lee_062 in view of Lee_141 discloses the system according to claim 21. Neither Lee_062 or Lee_141 explicitly disclose, wherein the controller is configured to correct a value of a posture parameter for the first person based on a lateral tilt of the first person whose image is captured by the first camera, and determine the state of the first person based on the corrected value of the posture parameter. However Adachi discloses, 
	wherein the controller is configured to correct a value of a posture parameter for the first person based on a lateral tilt of the first person whose image is captured by the first camera [¶0112;  state of the object refers to, in the case of a human body, changes in the posture of the human body such as crouching, stumbling, bending forward, and raising hand... object orientation is estimated by the object orientation estimation unit 204, but the state of the object may be estimated...  first camera estimating the posture of the human body and the second camera using (selecting) matching patterns (dictionary) according to the estimated posture. Alternatively, a configuration is also possible in which the first camera estimates the posture of the human body and the second camera changes the type of object to be detected according to the estimated posture. ¶0121; detection processing changing unit 304 changes the matching patterns (dictionary) for human body detection to be used according to the orientation of the human body indicated by the received human orientation information. ¶0128; changing the matching patterns (dictionary) of the second camera according to the orientation of the object], and determine the state of the first person [¶0055; upon detection of a human body, an orientation having a high level of likelihood determined by using a plurality of types of orientation-specific matching patterns (detection dictionary) is determined as the direction in which the human body is facing... direction in which the object is facing may be estimated by detecting a direction in which a face detected by face detection processing is facing. Alternatively, with the use of a sensor such as an eye sensor, a direction in which the detected face is looking may be estimated as the direction in which the object is facing].
See claim 17 for elaboration on Adachi. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Lee_141 with the correcting of an initial posture parameter as disclosed by Adachi in order to improve detection accuracy of an object's state and enable high speed human body detection [Adachi ¶0112-¶0114, ¶0128]. 

Claims 25 and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Lee et al. (US 2015/0103141) (hereinafter Lee_141) in view of Golston et al. (US 2018/0251122) (hereinafter Golston).

In regard to claim 25, Lee_062 in view of Lee_141 discloses the system according to claim 21. Neither Lee_062 nor Lee_141 explicitly disclose, wherein the controller is configured to acquire personal data of the first person and the second person, and determine the state of the first person and the state of the second person based on comparison with the personal data. However Golston discloses, 
	wherein the controller is configured to acquire personal data of the first person and the second person [¶0168; occupant preference may be obtained 849 (e.g., fetched) from a history of an occupant (once the occupant is recognized, for example)... occupant preference may be obtained 845 (e.g., inputted) directly by an occupant (e.g., passenger or driver) or read from an occupant profile directly. ¶0173-¶0177, ¶0184-¶0190], and determine the state of the first person and the state of the second person based on comparison with the personal data [¶0168; sensor data obtainer 116, and/or vehicle operation determiner 124) may perform information fusion 841 to measure 837 occupant state with machine learning. For example, the electronic device 102 may fuse occupant preference and occupant emotion to measure 837 the occupant state. ¶0173-¶0177, ¶0184-¶0190].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Lee_141 with the consideration of personal data as disclosed by Golston in order to consider personal occupant preferences when determining occupant information [Golston ¶0042-¶0046, ¶0151-¶0168]. As disclosed by Golston, difference occupants may have different preferences and by considering the personal data, the system can react more appropriately to the detected occupant situation. 

In regard to claim 26, Lee_062 in view of Lee_141 discloses the system according to claim 21. Lee_062 further discloses, 
	wherein the controller is configured to monitor the face of the first person and the face of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040] by determining a face parameter [¶0052; three-dimensionally recognize the temperatures and positions of the faces of the vehicle occupants. ¶0050; first and second infrared image sensors 12 and 14 can recognize all the faces of the vehicle occupants A1 and A2 sitting on the driver-side and passenger-side front and rear seats],
	wherein the controller is configured to monitor the posture of the first person and the posture of the second person [¶0067; first infrared image sensor 12 is tilted at a predetermined angle so as to take an image of the facial portion of the passenger-seat-side vehicle occupant A2 and an image of the torso portion of the driver-seat-side vehicle occupant A1 (as indicated by H1). The second infrared image sensor 14 is tilted at a predetermined angle so as to take an image of the facial portion of the driver-seat-side vehicle occupant A1 and an image of the torso portion of the passenger-seat-side vehicle occupant A2 (as indicated by H2). ¶0051; analyzing the vehicle occupant information using the data obtained by the first and second infrared image sensors 12 and 14. ¶0012-¶0014, ¶0024, ¶0039-¶0040] by determining a posture parameter [¶0065; three-dimensionally recognize specific body portions of the vehicle occupants and to accurately acquire body information of the vehicle occupants] 
	Neither Lee_062 nor Lee_141 explicitly disclose wherein the face parameter includes at least one of eyelid opening degree, blink interval, mouth opening degree, yawn presence or frequency, eye movement, facial expression on the face of the first person and the face of the second person, and wherein the posture parameter includes at least one of a head tilt, a body tilt, and an arm position. However Golston discloses, 
	 wherein the controller is configured to monitor the face of the first person and the face of the second person by determining a face parameter [¶0070; computer vision analyzer 118 may perform computer vision analysis on the image data (e.g., one or more images). In particular, the computer vision analyzer 118 may perform... face detection, face recognition. ¶0065; Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions. ¶0071;  one or more cameras may have a view of a vehicle interior (e.g., seats, floor space, trunk, compartment(s), etc.). The camera(s) may capture image data (e.g., one or more images of the vehicle interior). ¶0072; computer vision analyzer 118 may perform object detection to produce all or part of the occupant state data. For example, the computer vision analyzer 118 may detect facial expressions (e.g., fear, discomfort, annoyance, etc.)], 
	wherein the controller is configured to monitor the posture of the first person and the posture of the second person by determining a posture parameter [¶0065; Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: ... gait, body motion, posture. ¶0072;  computer vision analyzer 118 may perform object detection to produce all or part of the occupant state data... body motion, posture, and/or other indications (e.g., leaning away from traffic, shivering, signs of claustrophobia, etc.) of occupant status. ¶0071; one or more cameras may have a view of a vehicle interior (e.g., seats, floor space, trunk, compartment(s), etc.). The camera(s) may capture image data (e.g., one or more images of the vehicle interior)], 
	wherein the face parameter includes at least one of eyelid opening degree, blink interval, mouth opening degree, yawn presence or frequency, eye movement, facial expression on the face of the first person and the face of the second person [¶0065; Some examples of occupant status (e.g., physical states) that may be determined by machine learning (ML) may include one or more of the following: facial expressions (e.g., fear, discomfort, annoyance, etc.) ¶0072; detect facial expressions (e.g., fear, discomfort, annoyance, etc.) ¶0076; object recognition may be used to classify an object (e.g., identify an object type, identify an occupant expression, etc.)], and wherein the posture parameter includes at least one of a head tilt, a body tilt, and an arm position [¶0136; sensor fuser 582 may combine the classified features into fused information... indicate that an occupant said “cold,” that the occupant is making a shivering motion, and/or that the occupant is tightly folding his or her arms. ¶0065; gait, body motion, posture, face/body temperature, and/or other signs (e.g., leaning away from traffic. ¶0067; sensor fuser 142 may determine that an occupant is seated near a side window of the vehicle. The sensor fuser 142 may then use image data (e.g., leaning away from the window) and/or sound data (e.g., the occupant saying “that's too bright”) corresponding to that seating position as factors to determine that the occupant is uncomfortable with the lighting. ¶0072; gait, body motion, posture, and/or other indications (e.g., leaning away from traffic].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Lee_141 with the face parameters and posture parameters as disclosed by Golston in order to provide a more complete occupant assessment [Golston ¶0124, ¶0165-¶0184]. As disclosed by Golston, considering a variety of occupant states is desirable such that the system can have a more complete understanding of each occupant and react accordingly.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0267062) (hereinafter Lee_062) in view of Lee et al. (US 2015/0103141) (hereinafter Lee_141) in view of Kempinski et al. (US 2015/0149956) (hereinafter Kempinski).

In regard to claim 27, Lee_062 in view of Lee_141 discloses the system according to claim 21. Neither Lee_062 nor Lee_141 explicitly disclose, wherein the controller is configured to stop the monitoring according to a predetermined condition, and wherein the predetermined condition includes at least either one of: the face of the first person or the second person being not detected; or the state of the first person or the second person being determined to be abnormal. However Kempinski discloses,
	wherein the controller is configured to stop the monitoring [¶0066; device (e.g., device 110) configured for gesture-based operation control, in accordance with an embodiment of the invention, may include, for example, one or more processors (e.g., processor 116), memory or data storage devices (e.g., data storage unit 118), or imaging or image capture devices or sensors (e.g., video camera 112). ¶0091; processor of a device that is configured for gesturer monitoring. ¶0082, ¶0078] according to a predetermined condition [¶0082; when gesture-based operation is deactivated, device 110 may be powered off or set to a standby mode. ¶0078], and wherein the predetermined condition includes at least either one of: the face of the first person or the second person being not detected [¶0078; Failure to detect a face or eyes at all may completely discontinue any activity related to gesture-based operation, or may cause device 10 to enter a “sleep” or standby mode]; or the state of the first person or the second person being determined to be abnormal.
	See claim 20 for elaboration on Kempinski. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Lee_062 in view of Lee_141 with the stopping of monitoring as disclosed by Kempinski in order to allow for conservation of electrical power [Kempinski ¶0078-¶0085]. As disclosed by Kempinski and as readily apparent to one of ordinary skill in the art, when a user monitoring device fails to detect a user's face, components of the device can be powered down thereby allowing improved power consumption.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 8, 2022